DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The use of the term “WI-FI”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-36, 39, 44-45 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 and 44 recites limitations “the uplink 5 -tuple information” and “the uplink packet”. There are insufficient antecedent basis for those limitations. 
 Claim 36 and 45 recites claim limitation “before forwarding the first downlink packet …. determining that a downlink data volume is greater than a downlink data volume threshold or determining that the bandwidth is greater than the downlink bandwidth threshold”. It’s not clear whether the forwarding of the downlink packet is dependent on the result of the determinations.
In addition, it’s not clear whether the downlink data volume relates to the service type to which the downlink packet associated with or the combined downlink data volume for all downlink streams. 
Claims 39 and 48 recite limitation “limiting an amount of uplink 5-tuple information or an amount of the downlink 5-tuple information correspond to the second downlink packet”.  It’s not clear how said “limiting” can be achieved in that each packet comprises said 5-tuple information. Further clarification is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 32-33, 36-37, 41-42, 45-46 and 50-51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thai et al (US 2007/0242627). 
Regarding claim 32, 41 and 50, Thai teaches a data transmission method implemented by a network access device in a WI-FI network, wherein the data transmission method comprises: 
receiving a first downlink packet (Fig. 9, step 912) that carries downlink 5- tuple information, wherein the downlink 5-tuple information comprises a downlink source Internet Protocol (IP) address, a downlink destination IP address, a downlink source port, a downlink destination port, and a downlink transmission protocol type (Fig. 3, TCP/IP packet includes the 5-tuple information); and 
forwarding the first downlink packet (Fig. 9, step 926) when a service type of the first downlink packet is a preset service type (Fig. 9, steps 922 and 924; also see [0034]-[0035], “The TCLAS specifies parameters used to identify MAC service data units (MSDUs) belonging to the traffic stream so that these MSDUs can be sent in accordance with TSPEC for the traffic stream”), 
wherein the service type is the preset service type when the downlink source IP address provides a real-time transmission service, the downlink source port provides the real-time transmission service, the downlink transmission protocol type is used for the real-time transmission service ([0037], “A TCLAS for a traffic stream may utilize one or more parameters to classify packets belonging to the traffic stream. IEEE 802.11e supports the following classification parameters: [0038] Ethernet--source address, destination address, and type; [0039] IP--source IP address, destination IP address, version (IPv4 or IPv6), and flow label (for IPv6); [0040] TCP/UDP--source port, destination port, and protocol”), a bandwidth of the first downlink packet is less than a downlink bandwidth threshold, a packet length of the downlink packet is less than a downlink packet length threshold, or a 2Atty. Docket No. 4805-03400 (86026678US05)deviation between arrival times of any two adjacent downlink packets is less than a downlink time deviation threshold ([0043]-[0046], “A TSPEC for a traffic stream may specify one or more QoS parameters applicable to the traffic stream. IEEE 802.11e supports the following QoS parameters: [0044] Data rate--minimum, mean, and peak data rates, burst size, minimum PHY rate; [0045] Service interval/time--nominal and maximum service intervals, inactivity interval, suspension interval, and service start time; [0046] MSDU size--nominal and maximum MSDU sizes; and [0047] Delay-delay bound”; It’s noted that the above limitations are presented in alternative form, only needs to satisfy one of the above limitations).  

Regarding claim 33, 42, 51, Thai further teaches: determining, after receiving the first downlink packet, whether the service type is the preset service type; and forwarding the first downlink packet based on a real-time transmission indication when the service type is the preset service type ([0037]-[0040], Fig. 9) and when the downlink 5-tuple information matches uplink 5-tuple information (Fig. 8A, [0064]).  

Regarding claim 36, 45, Thai further teaches before forwarding the first downlink packet, the data transmission method further comprises one or more: determining that a downlink data volume is greater than a downlink data volume threshold; or determining that the bandwidth is greater than the downlink bandwidth threshold ([0044] Data rate--minimum, mean, and peak data rates, burst size, minimum PHY rate; it’s noted that the comparison must be made in order to meet the QoS parameters applicable to the traffic stream).  

Regarding claim 37, 46, Thai further teaches skipping forwarding a second downlink packet that corresponds to the downlink 5-tuple information and is not received within a specified time period (Fig. 9, a downlink packet is not received within a specified time period include the lost packet; also it’s noted that skipping forward is interpreted as not forwarding. Thus, a lost packet corresponding to the flow is not forwarded).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Thai et al in view of Choi et al (US 2014/0376555). 
Regarding claim 34, 43, Thai teaches all of the limitations except that the real-time transmission indication comprises one or more of a differentiated services code point (DSCP) value corresponding to a highest forwarding priority, a user priority (UP) value corresponding to the highest forwarding priority, or an access category (AC) corresponding to the highest forwarding priority. Choi teaches the above limitation ([0138], “assign highest priorities to a flow having a service attribute of “real-time QoS” … “real-time services”). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Choi in the system disclosed by Thai for the purpose of reducing latency for the delay-sensitive service.  

Claims 35, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Thai et al in view of Handige Shankar et al (2017/0048126), hereinafter as “Handige” 
Regarding claim 35, 44, Thai teaches all of the limitations except that adding the uplink 5-tuple information from the uplink packet to a local routing and forwarding table of the network access device.  Handige teaches the above limitation ([0028], flow is identified by 5-tuple information; [0033], add entry in the forwarding tables). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Handige in the system disclosed by Thai for the purpose of expedite the packet forwarding process by adding entry in the forwarding table. 

Claims 38-40, 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Thai et al in view of Yeddala et al (US 2015/0109909). 
Regarding claim 38, 47, Thai teaches all of the limitations except that limiting a downlink packet bandwidth of a first specified station (STA).  Yeddala teaches limiting a downlink packet bandwidth of a first specified station (STA) ([0128], “in response to the congestion and reduction of available downlink bandwidth by 25%, the access manager 140 can reduce the downlink bandwidth limits assigned to each of the users by 25%”). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Yeddala in the system disclosed by Thai for the purpose of reduce congestion by proportionally reducing downlink bandwidth limit with associated stations. 

Regarding claim 39, 48,  Thai in view of Yeddala further teaches one or more of: 
forwarding a second downlink packet to the first specified STA and limiting an amount of uplink 5-tuple information or an amount of the downlink 5-tuple information corresponding to the second downlink packet;  forwarding a plurality of downlink packets to the first specified STA and limiting a quantity of the downlink packet; or forwarding the second downlink packet to the first specified STA and limiting a continuous transmission time of the second downlink packet (Yeddala, [0128], “in response to the congestion and reduction of available downlink bandwidth by 25%, the access manager 140 can reduce the downlink bandwidth limits assigned to each of the users by 25%”, the reduced maximum downlink bandwidth would limit the quantity of the downlink for a given time).  

Regarding claim 40, 49, Thai in view of Yeddala further teaches limiting the downlink packet bandwidth when forwarding a second downlink packet to a second specified STA (Yeddala, [0128], each user 108s is associated with a communication device which corresponds to a specific STA and each user is assigned a reduced maximum downlink bandwidth during congestion. Thus, downlink packet bandwidth for a first specified STA is still limited when a second specified STA are receiving a another downlink packet). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411